Case 1:20-cv-21107-RNS Document 72 Entered on FLSD Docket 04/12/2021 Page 1 of 15




                                 United States District Court
                                           for the
                                 Southern District of Florida

      Eric Douglas, Plaintiff,           )
                                         )
      v.                                 )
                                         ) Civil Action No. 20-21107-Civ-Scola
      Norwegian Cruise Lines and others, )
      Defendants.                        )
                            Order Granting Motion to Dismiss

         Lead Plaintiff Employer-Teamsters Local Nos. 175 & 505 Pension Trust
  Fund (“Plaintiff”) brings this putative class action against Defendants
  Norwegian Cruise Lines (“NCL”), Frank J. Del Rio (“Del Rio”), and Mark A.
  Kempa (“Kempa”) on behalf of all investors who purchased NCL common stock
  between February 20, 2020 to March 10, 2020 (the “Class Period”). The
  Plaintiff’s two-count amended complaint alleges violations of Section 10(b) and
  20(a) of the Securities Exchange Act of 1934 as a result of the Defendants’
  misrepresentations and omissions regarding the impact of Covid-19 on the
  company. (ECF No. 56.) The Defendants moves to dismiss the complaint
  arguing that the Plaintiff has failed to state a claim. (ECF No. 60.) The Plaintiff
  filed a response in opposition (ECF No. 68.) For the reasons discussed below,
  the motion is granted. (ECF No. 60.)

        1. Background 1
     NCL is a cruise line company with headquarters in Miami, Florida. (Am.
  Compl., ECF No. 56 ¶ 34.) The company’s stock is publicly traded on the New
  York Stock Exchange. (Id. ¶ 26.) During the class period, NCL employed
  Defendant Frank J. Del Rio as chief executive officer (“CEO”) and Defendant
  Mark A. Kempa as chief financial officer (“CFO”). (Id. ¶¶ 27, 28.) Harry Sommer
  was president of NCL and reported directly to Del Rio. (Id. ¶ 18.) Robert Becker
  acted as NCL’s vice president of consumer research and passenger sales. (Id. ¶
  48.) Becker reported directly to Sommer. (Id.)
     Near the end of 2019, NCL reported revenue growth from the previous year
  and rising earnings per share. (Id. ¶¶ 39-40.) However, that changed in

  1The Court generally accepts the Plaintiffs’ factual allegations as true for the purposes of
  evaluating the Defendants’ motions to dismiss. Brooks v. Blue Cross & Blue Shield of Fla., Inc.,
  116 F.3d 1364, 1369 (11th Cir. 1997).
Case 1:20-cv-21107-RNS Document 72 Entered on FLSD Docket 04/12/2021 Page 2 of 15




  December 2019 when Covid-19 began spreading globally, including one
  outbreak on a cruise ship owned by a different company. Consequently, NCL
  began to see a decrease in bookings and an increase in cancellations. (Id. ¶ 9,
  59) Ultimately, NCL was forced to cancel 40 voyages. (Id. ¶ 95.)
      On February 20, 2020 (the first day of the class period), NCL issued a press
  release announcing results of the fourth quarter and year ending on December
  31, 2019. (Id. ¶ 89.) The 2019 financial disclosures were intended to serve as
  an investor guidance for 2020. (Id.) NCL also represented that it had entered
  2020 “with a record booked position at higher pricing,” and assured investors
  that “despite the current known impact [from Covid-19], the Company’s booked
  position remained ahead of [the] prior year and at higher prices on a
  comparable basis.” (Id. ¶ 104.) NCL also represented that it was taking
  protective steps to ensure the safety of passengers and crew. (Id. ¶ 60.)
      On that same day, NCL held a conference call for analysts and investors to
  discuss the company’s finances and projections. The call was led by Del Rio,
  who acknowledged that news coverage on the spread of Covid-19 and the
  outbreak on an unrelated cruise ship had caused a decrease in bookings and
  cancellations. (Id. ¶94.) Del Rio further stated that despite the negative impacts
  from Covid-19, NCL had experienced an increase in bookings within the
  previous five days compared to the prior three weeks. (Id. ¶ 97.) Del Rio stated
  that NCL would continue with its marketing strategy of offering lower prices to
  encourage advance bookings. (Id. ¶ 99.) Del Rio reassured investors that NCL
  would not act in a manner that would hurt the NCL brand. Kempa shared that
  sentiment, expressing that NCL would “do right” by its shareholders and
  protect the equity of the NCL brands. (Id.) Based on Del Rio and Kempa’s
  representations during the conference call, analysts were cautiously optimistic
  about NCL’s finances in 2020. (Id. ¶¶ 103, 104.)
      One week later, NCL filed its Form 10-K with the Securities Exchange
  Commission for 2019. The form was executed by Del Rio and Kempa, certifying
  that the information therein was accurate to their knowledge. (Id. ¶ 105.) The
  form indicated that NCL intended to utilize effective marketing and sales
  initiatives with a market-to-fill strategy to drive up consumer demand. (Id. ¶
  106.) With respect to NCL’s operating procedures, NCL reported it would
  continue practicing techniques to ensure the safety of guests and crew
  members (Id. ¶ 108.) NCL also identified a list of risk factors for potential and
  current investors, which included “the recent outbreak of COVID-19
  coronavirus [which] has resulted in costs and lost revenue related to customer
  compensation, itinerary modifications, travel restrictions and advisories, the
  unavailability of ports and/or destinations, cancellations, and redeployments
  and has impacted consumer sentiment regarding cruise travel.” (Id. ¶ 109.)
Case 1:20-cv-21107-RNS Document 72 Entered on FLSD Docket 04/12/2021 Page 3 of 15




      On March 11, 2020, the Miami New Times, a local newspaper, published an
  article titled: “Leaked Emails: Norwegian Pressures Sales Team to Mislead
  Potential Customers About Coronavirus.” (Id. ¶ 71.) The article reported a
  whistleblower employee’s account that NCL instructed its sales staff to lie to
  customers regarding the risks of Covid-19 in order to increase booking sales.
  (Id.) NCL circulated an email to sales staff including “one liners” to help
  convince customers who are unsure about booking a cruise. (Id. ¶ 72.) The
  email indicated that the statements should only be used if a customer was
  concerned with the coronavirus. (Id.) The statements included: “the only thing
  you need to worry about for your cruise is do you have enough sunscreen,”
  “the coronavirus can only survive in cold temperatures, so the Caribbean is a
  fantastic choice for your next cruise,” “scientists and medical professionals
  have confirmed that the warm weather of the spring will be the end of the
  coronavirus,” and “coronavirus cannot live in the amazingly warm and tropical
  temperatures that your cruise will be sailing to.” (Id. ¶ 73.)
       The Miami New Times article was followed by other unfavorable
  publications in the Washington Post and the Miami Herald. (Id. ¶ 76.) The
  Miami Herald reported that “senior vice president in the marketing department
  Bob Becker repeatedly downplayed the virus to employees,” including an email
  expressing that “[n]o one knows or cares about the coronavirus.” (Id. ¶ 78.) The
  article also indicated that Sommer and “other executives” were copied on the
  email containing the scripted one-liners. (Id.) As a result of the negative press,
  NCL common stock fell by approximately 27% on March 11, 2020 and by 36%
  on March 12, 2020. (Id. ¶ 80.)
      Around the same time, customers posted negative reviews on websites like
  www.consumeraffairs.com. (Id. ¶ 67.) The reviews indicated that the sales staff
  was using the one line statements: “We were assured everything was fine and
  that the virus would not affect the area we were traveling to due to warmer
  climate,” and “I would never book NCL again…I started calling in February to
  ask about their policy and they assured me that all was well and I would not
  get sick on my April 26 cruise.” (Id.)
      The Plaintiff initiated this putative class action on behalf of all persons who
  purchased NCL shares from February 20, 2020 (the date of the press release
  and conference call) and March 10, 2020 (the day before The Miami New Times
  Article was published). (ECF No. 1.) The operative complaint alleges that NCL
  used a deceptive marketing scheme to increase bookings despite the growing
  health concerns related to Covid-19. The Amended Complaint claims NCL, Del
  Rio, and Kempa committed securities fraud because despite knowing the
  negative impacts and dangers of Covid-19, the Defendants carried out
Case 1:20-cv-21107-RNS Document 72 Entered on FLSD Docket 04/12/2021 Page 4 of 15




  deceptive sales practices, which resulted in a loss to the Plaintiff and other
  similarly situated shareholders.

     2. Applicable Law
          A. Securities Fraud

          To state a claim of securities fraud under Section 10(b) and Rule 10b-5,
  the Plaintiff must allege: (1) a material misrepresentation or omission; (2) made
  with scienter; (3) a connection with the purchase or sale of a security; (4)
  reliance on the misstatement or omission; (5) economic loss; and (6) a causal
  connection between the material misrepresentation or omission and the loss,
  commonly called “loss causation.” Mizzaro v. Home Depot, Inc., 544 F.3d 1230,
  1236–1237 (11th Cir. 2008); see also 15 U.S.C. § 78j(b) and Rule 10b–5, 17
  C.F.R. § 240.10b–5.
          Additionally, to state a claim under Section 20(a), the Plaintiff must
  allege that: (1) NCL committed a primary violation of the securities laws; (2) Del
  Rio and Kempa had the power to control the general business affairs of NCL;
  and (3) Del Rio and Kempa “had the requisite power to directly or indirectly
  control or influence the specific corporate policy which resulted in primary
  liability.” In re KLX, Inc. Sec. Litig., 232 F. Supp. 3d 1269, 1274 (S.D. Fla. 2017)
  (Rosenberg, J.) If the Plaintiff fails to plead a violation of Section 10(b), a claim
  under Section 20(a) necessarily fails as well. Id. (citing Garfield v. NDC Health
  Corp., 466 F.3d 1255, 1261 (11th Cir. 2006))
          Here, Defendants move to dismiss the amended complaint based on
  Federal Rule of Civil Procedure 12(b)(6) and 9(b), and the Private Securities
  Litigation Reform Act (“PSLRA”).

           B. Rule 12(b)(6)

         A court considering a motion to dismiss, filed under Federal Rule of Civil
  Procedure 12(b)(6), must accept all the complaint’s allegations as true,
  construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). Although a pleading need
  only contain a short and plain statement of the claim showing that the pleader
  is entitled to relief, a plaintiff must nevertheless articulate “enough facts to
  state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
  550 U.S. 544, 570 (2007). “But where the well-pleaded facts do not permit the
  court to infer more than the mere possibility of misconduct, the complaint has
  alleged—but it has not shown—that the pleader is entitled to relief.” Ashcroft v.
  Iqbal, 556 U.S. 662, 679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)) (internal
  punctuation omitted). A court must dismiss a plaintiff’s claims if it fails to
Case 1:20-cv-21107-RNS Document 72 Entered on FLSD Docket 04/12/2021 Page 5 of 15




  nudge its “claims across the line from conceivable to plausible.” Twombly, 550
  U.S. at 570.

           C. Rule 9(b) and Private Securities Litigation Reform Act

     The Amended Complaint is subject to the heightened pleading requirements
  of Federal Rule of Civil Procedure 9(b) and the PLSRA. Mizzaro, 544 F.3d at
  1237. Rule 9(b) requires that a complaint set out “(1) precisely what statements
  were made in what documents or oral representations or what omissions were
  made, and (2) the time and place of each such statement and the person
  responsible for making (or, in the case of omissions, not making) same, and (3)
  the content of such statements and the manner in which they misled the
  plaintiff, and (4) what the defendants obtained as a consequence of the
  fraud.” Id.
     The PLSRA requires that in addition to pleading all other requisite elements,
  the complaint must “plead with particularity facts giving rise to a strong
  inference that the defendants either intended to defraud investors or were
  severely reckless when they made the allegedly materially false or incomplete
  statements.” Id. at 1238. In reviewing an alleged violation of securities law, a
  court must ask itself: “When the allegations are accepted as true and taken
  collectively, would a reasonable person deem the inference of scienter at least
  as strong as any opposing inference?” Id. at 1239.

     3. Analysis

      The Defendants move to dismiss the amended complaint in its entirety for a
  failure to state a claim of securities fraud. In particular, the Defendants argue
  that the Plaintiff has failed to allege any material misrepresentations or
  omissions, and scienter.
      While all of the allegations of the operative complaint should be taken into
  consideration to determine whether or not they give rise to a strong inference of
  scienter, the Plaintiff must still allege with particularity the specific facts that
  underlie each alleged misstatement, misrepresentation, or omissions. In re
  Royal Caribbean Cruises Ltd. Sec. Litig., No. 1:11-22855-CIV, 2013 WL
  3295951, at *11 (S.D. Fla. Apr. 19, 2013) (Williams, J.). The Plaintiff has not
  met its burden at this stage. Accordingly, the Defendants’ motion to dismiss is
  granted. (ECF No. 60.)
Case 1:20-cv-21107-RNS Document 72 Entered on FLSD Docket 04/12/2021 Page 6 of 15




           A. The Plaintiff Fails to Plead Misstatements or Omissions

         Only misrepresentations or omissions that are “material” give rise to a
  securities fraud cause of action. 17 C.F.R. § 240.10b–5 (“It shall be unlawful
  for any person ... [t]o make any untrue statement of a material fact or to omit
  to state a material fact[.]”). In determining whether the public statements made
  were “material,” the Court must make an “‘objective’ inquiry [into] the
  significance of an omitted or misrepresented fact to a reasonable investor.” SEC
  v. Morgan Keegan & Co., Inc., 678 F.3d 1233, 1245 (11th Cir.2012)
  (quoting TSC Indus. v. Northway, Inc., 426 U.S. 438, 445, 96 S.Ct. 2126, 48
  L.Ed.2d 757 (1976)). “In other words, a misstatement or omission is material if
  there is a substantial likelihood that the disclosure of the omitted fact would
  have been viewed by the reasonable investor as having significantly altered the
  total mix of information made available.” Id. (internal quotations omitted) A
  statement that is vague, generalized, or “mere corporate puffery” is immaterial
  because a reasonable investor would not base a decision on such statements.
  In re Royal Caribbean Cruises Ltd. Sec. Litig., No. 1:11-22855-CIV, 2013 WL
  3295951, at *12 (S.D. Fla. Apr. 19, 2013) (Williams, J.).
         Here, all the challenged statements constitute corporate puffery because
  they are vague and so broad that no reasonable investor would have relied on
  them to make a decision on whether to invest or not.

     1. Statements About Marketing Strategies

      The Plaintiff alleges that during the conference call Del Rio represented that
  the company “did not intend to deviate from its long-term proven go-to market
  strategy of focusing on value to consumers over using low price as a lever to
  stimulate demand” and that they “would not do it in a way in which we believe
  will hurt the long-term brand equity.” (ECF No. 56 ¶¶ 93, 99, 100.) This
  sentiment was also incorporated in the company’s Form 10-K, which states:
  “the Company seeks to attract vacationers to our products and services in
  several ways, including utilizing effective marketing and sales initiatives with a
  market-to-fill strategy” and “the Company seeks to increase demand via
  effective marketing campaigns across various channels.” (Id. ¶ 106.) The
  Form10-K, also indicated that NCL would engage in targeted and high-
  frequency marketing campaigns using a call center to call potential customers.
  (Id. ¶ 107.)
      The Plaintiff argues that because the Defendants generally referred to the
  marketing strategy, the Defendants had a duty to disclose the specifics of the
  deceptive marketing scheme, i.e. the one-line statements. This argument is
  unavailing. The challenged statements constitute nothing more than corporate
Case 1:20-cv-21107-RNS Document 72 Entered on FLSD Docket 04/12/2021 Page 7 of 15




  puffery and as such are immaterial and did not have to be disclosed. The
  statements generally reference the Defendants’ marketing strategy and Del Rio
  and Kempa’s intention that their efforts not adversely affect the NCL brand. See
  Carvelli v. Ocwen Fin. Corp., 934 F.3d 1307, 1320 (11th Cir. 2019) (recognizing
  that proclamations of a company’s regulatory compliance or transparency and
  responsibility constitute corporate puffery and are not actionable); see also
  Thorpe v. Walter Mgmt., Corp., No. 14-CV-20880, 2014 WL 11961964, at *11
  (S.D. Fla. Dec. 23, 2014) (Ungaro, J.) (finding that statements touting the
  defendant’s “active portfolio management—to improve servicing, regulatory
  compliance and credit performance,” “grounded in the long-term value
  proposition we offer clients for improved credit performance and regulatory
  compliance,” were puffery), compare with FindWhat Inv. Grp. v. FindWhat.com,
  658 F.3d 1282, 1298 (11th Cir. 2011) (finding that representations in a Form
  10-K that the company “employs an integrated system…that continually
  monitors traffic quality” and that the company enforces “strict guidelines…to
  ensure the quality of traffic” were misleading because they could mislead a
  reasonable investor into believing that the defendants had systems in place
  that would detect and remove fraudulent revenue-generating practices).
  Although the marketing strategies are arguably important to the success of
  NCL’s business, the challenged statements do not assert specific, verifiable
  facts that reasonable investors would rely on in deciding whether to buy or sell
  NCL stock. See Philadelphia Fin. Mgmt. of San Francisco, LLC v. DJSP
  Enterprises, Inc., 572 F. App’x 713, 716 (11th Cir. 2014).
     The Plaintiff’s reliance on FindWhat to support its claim is misplaced. There,
  the defendant, an internet-commerce company that provided pay-per-click
  advertising services, made affirmative representations that it employed strict
  controls and monitoring over its Internet click-systems to ensure quality of
  traffic. FindWhat., 658 F.3d at 1298. In reality, however, two employees were
  committing click-fraud in a bid to generate fake traffic. Id. at 1292. The instant
  case is distinguishable because the Defendants’ statements concerning their
  use of market-to-fill sales strategies did not constitute affirmative
  representations concerning the particular mechanisms of the sales techniques
  or actual results that were projected, but instead were general statement
  regarding the use of a marketing to drive bookings and opinions regarding the
  quality of the marketing techniques. Philadelphia Fin. Mgmt. of San Francisco,
  LLC, 572 F. App’x at 716. Unlike FindWhat, in which the plaintiff alleged a
  clear fraudulent scheme, the Plaintiff here travels under the assumption that at
  the time they were circulated the one-line statements were false or deceptive. It
  is worth noting that at the time the alleged marketing scheme was taking place,
  then-President Donald Trump made similar statements regarding Covid-19 and
Case 1:20-cv-21107-RNS Document 72 Entered on FLSD Docket 04/12/2021 Page 8 of 15




  therefore it is arguable that these statements were not even deceptive, insofar
  as they aligned with the pronouncements of our nation’s President. Newsweek
  (February 11, 2020), Could Coronavirus Really Be Killed by Hot Weather?
  Scientist Weigh In, https://www.newsweek.com/could-coronavirus-really-
  killed-hot-weather-scientists-weigh-1486709 ; Fox 8 (Apr. 4, 2020), President
  Trump showcases idea heat, humidity could help fight coronavirus,
  https://fox8.com/news/president-trump-showcases-idea-heat-humidity-
  could-help-fight-coronavirus/, (last visited Apr. 9, 2021).
      Lastly, the Plaintiff also argues that even if the statements themselves are
  not actionable as misleading, the omission of the deceptive marketing strategy
  is actionable. This argument is unavailing because the omission relies on the
  same statements the Plaintiff claims are misleading or false. Philadelphia Fin.
  Mgmt. of San Francisco, LLC, 572 F. App’x at 717.

     2. Statements Regarding Improvement in Bookings

      The Plaintiff also claims that statements made by Del Rio in the conference
  call and press release on February 20, 2020 regarding improvement in
  bookings are misleading or false. The amended complaint alleges that the
  Defendants represented that NCL entered 2020 “with a record booked position
  and higher pricing,” assuring investors that “despite the current known
  impact” from Covid-19, NCL’s booked position remained ahead of the prior
  year. (ECF No. 56 ¶ 90.) On the conference call, Del Rio attributed the record
  bookings to the “strength and resilience” of NCL’s business model. (Id. ¶ 93.)
  Del Rio also stated that despite the impacts of Covid-19, that there were still
  some “silver linings,” including that “in the previous 5 days the Company had
  seen an improvement in week-over-week booking volumes and a decrease in
  cancellations when compared to the prior 3 weeks.” (Id. ¶¶ 96, 98.)
      The Plaintiff argues that the challenged statements were false or misleading
  because they omitted material facts, namely, that NCL was engaged in a
  deceptive sales campaign to induce customers to purchase stock and book
  trips. (ECF No. 68 at 18.) The Plaintiff explains that the Defendants’ statements
  regarding the company’s bookings gave rise to a duty to disclose the deceptive
  marketing techniques.
      At best, the challenged statements constitute a general report of the
  bookings from the prior week. Moreover, the statements regarding the
  Defendants’ intention to successfully market the value of NCL cruises
  constitute mere corporate puffery on which a reasonable investor would not
  rely. In re Royal Caribbean Cruises Ltd. Sec. Litig., 2013 WL 3295951, at *12
  (“Plaintiffs must look beyond these optimistic characterizations to the specific,
Case 1:20-cv-21107-RNS Document 72 Entered on FLSD Docket 04/12/2021 Page 9 of 15




  verifiable statements made by Defendants if they are to successfully allege a
  violation of the federal securities laws.”); see also Southland Securities Corp. v.
  INSpire Ins. Solutions, Inc. ., 365 F.3d 353, 372 (5th Cir.2004) (“analysts rely on
  facts in determining the value of a security” and “generalized, positive
  statements about the company’s competitive strengths, experienced
  management, and future prospects are not actionable because they are
  immaterial.”). Considering the Defendants’ undisputed acknowledgement of the
  pandemic’s impact on bookings during the conference call, press release, and
  Form 10-K, no reasonable investor would believe that a statement regarding a
  brief window of improvement in bookings during a global pandemic implied
  that all was well within the company and that its marketing strategies were not
  accounting for customer concerns regarding Covid-19.

     3. Proactive Safety Measures

      The Plaintiff claims that Del Rio’s statements that the company had taken
  proactive safety measures are misleading and actionable under securities law.
  The amended complaint alleges that in the press release and conference call on
  February 20, Del Rio stated that NCL had taken several proactive measures to
  protect the health and safety of its guests and crew. (ECF No. 56 ¶¶ 91, 95.)
  The Form 10-K also indicated that NCL “places the utmost importance on the
  safety of our guests and crew.” (Id. ¶ 108.) The Plaintiff argues that because the
  deceptive sales campaign contradicted the challenged statements, the
  Defendants had a duty to disclose it. (Id. ¶ 84.)
      First, the amended complaint does not allege that the statements are false,
  in other words, that the Defendants did not in fact take any steps to protect
  guests and crew members. Additionally, the challenged statements are
  extremely vague and constitute corporate puffery and thus, are not actionable.
  In re Royal Caribbean Cruises Ltd. Sec. Litig., at *12. It is unclear from the
  amended complaint, what the proactive safety measures entailed or whether
  any were in fact implemented. Without more information, no reasonable
  investor would have relied the challenged statements.

     4. NCL’s Code of Ethical Business Conduct

      Lastly, the Plaintiff alleges that there was a duty to disclose the deceptive
  marketing scheme because the Form 10-K represented that NCL’s Code of
  Ethical Business Conduct “applies to all of our employees, including our
  principal executive officer, principal financial officer…and persons performing
  similar functions, and our directors.” (ECF No. 56 ¶ 111.) This representation
  likewise constitutes corporate puffery and is not actionable. Carvelli, 934 F.3d
Case 1:20-cv-21107-RNS Document 72 Entered on FLSD Docket 04/12/2021 Page 10 of 15




   1307, 1320 (11th Cir. 2019) (recognizing that proclamations of a company’s
   regulatory compliance or transparency and responsibility constitute corporate
   puffery and are not actionable).
       The Plaintiff also argues that NCL’s Code of Conduct was rendered
   materially misleading by failing to disclose the deceptive marketing scheme,
   but that argument fails too. The Code provides in relevant part: “You are
   expected to observe the highest standards of ethics and integrity in your
   conduct. Conduct that may raise questions as to NCLH’s honesty, integrity,
   impartiality, reputation or activities that could cause embarrassment to NCLH
   or damage its reputation are prohibited,” and “You shall comply with all
   applicable laws and regulations and are expected to deal honestly, ethically
   and fairly with customers, clients and fellow NCLH team members, NCLH
   management and the general public.” (ECF No. 56 ¶ 113.)
       The Defendants argue that these policies constitute corporate puffery and
   aspirational statements, rendering them non-actionable. (ECF No. 60 at 18-19.)
   Indeed, the Code language cited in the amended complaint contains the types
   of aspirational statements that courts have found are not actionable. MAZ
   Partners LP v. First Choice Healthcare Sols., Inc., No. 619CV619ORL40LRH,
   2019 WL 5394011, at *14 (M.D. Fla. Oct. 16, 2019), report and recommendation
   adopted, No. 619CV619ORL40LRH, 2020 WL 1072582 (M.D. Fla. Feb. 14,
   2020) (Hoffman, J.); see also City of Roseville Employees’ Ret. Sys. v. Horizon
   Lines, Inc., 686 F. Supp. 2d 404, 415 (D. Del. 2009).
       Because the Court finds that the amended complaint does not allege
   material misstatements or omissions, it fails to state a claim for a violation of
   the securities laws and the Court need not continue its analysis. However, for
   the sake of completion, the Court will do so.

            B. The PSLRA’s Safe Harbor Provision

         The PSLRA contains two safe harbor provisions that the Court may
   consider in deciding a motion to dismiss in a securities fraud case. Royal
   Caribbean, 2013 WL 3295951, at *16; Philadelphia Fin. Mgmt. of San Francisco,
   LLC v. DJSP Enterprises, Inc., 572 F. App’x. 713, 717 (11th Cir. 2014). The first
   safe harbor provision protects “forward looking statements” if accompanied by
   “meaningful cautionary statements identifying important factors that could
   cause actual results to differ materially from those in the forward looking
   statement.” 15 U.S.C. § 78u-5(c)(1)(A)(i). Scienter is not pertinent to this
   provision. Harris v. IVAX Corp., 182 F.3d 799, 803 (11th Cir. 1999). The second
   safe harbor provision, on the other hand, protects forward looking statements,
   even absent cautionary language, unless the plaintiff shows that the statement
Case 1:20-cv-21107-RNS Document 72 Entered on FLSD Docket 04/12/2021 Page 11 of 15




   was made with actual knowledge that the statement was false or misleading.
   Harris, 182 F.3d at 803.
          The Defendant argues that most of the statements at issue are within the
   purview of the safe harbor provisions because the challenged statements
   directly involve NCL’s future operational plans, particularly those in response
   to Covid-19, and were accompanied by sufficient cautionary language. For
   example, the complaint alleges that Del Rio stated in the conference call that
   despite the negative impact of Covid-19, there had been some “silver linings,”
   such as a recent 5-day improvement in booking volumes, hinting at a decrease
   to future cancellations and increase in new bookings. (ECF No. 56 ¶ 96.)
   Likewise, Del Rio and Kempa repeatedly stated in the conference call and
   indicated on the Form 10-K that the company was working tirelessly to do right
   by their customers, employees, and their shareholders; and that they would
   continue their marketing efforts to see the company through the pandemic. (Id.
   ¶¶ 100, 106, 107.) During the same conference call, Del Rio acknowledged the
   negative impacts on the company as a result of Covid-19, noting that NCL
   would continue to monitor the Covid-19 outbreak and its potential impact to
   our results. (Id. ¶ 97.)
          On the other hand, the Plaintiff contends that the statements at issue
   relate to historical and contemporaneous acts and therefore are not entitled to
   protection. However, the Plaintiff fails to appreciate that “when a forward-
   looking statement is of the sort that, by its nature rolls in present
   circumstances—that is, when a statement forecasts in a tentative way a future
   state of affairs in which a present commitment unfolds into action—the
   statement isn’t barred from safe-harbor protection solely on that ground.”
   Carvelli v. Ocwen Fin. Corp., 934 F.3d 1307, 1329 (11th Cir. 2019). Moreover,
   the challenged statements were accompanied by meaningful cautionary
   language. Indeed, during the press conference, Del Rio acknowledged that
   Covid-19 had caused a decrease in bookings and resulted in cancellation of 40
   voyages. The challenged statements in the Form 10-K were also accompanied
   by sufficient cautionary language: “For example, the recent outbreak of the
   COVID-19 coronavirus has resulted in costs and lost revenue related to…travel
   restrictions and advisories, the unavailability of ports and/or destinations,
   cancellations and redeployments and has impacted consumer sentiment
   regarding cruise travel” and “[t]he Company has experienced costs and lost
   revenue …[t]he COVID-19 coronavirus is also impacting consumer sentiment
   regarding cruise travel generally, and the full impact of this indirect effect
   cannot be quantified at this time.” (ECF No. 56 ¶¶ 109, 110.) See In re Royal
   Caribbean Cruises Ltd. Sec. Litig., 2013 WL 3295951, at *15 (finding the cruise
   line’s cautionary sufficient because they “were specifically tailored to the
Case 1:20-cv-21107-RNS Document 72 Entered on FLSD Docket 04/12/2021 Page 12 of 15




   Company's international presence, reliance on customers, reliance on port
   availability and vulnerability to the influence of local political factors.”). It is
   hard to argue that this is not meaningful cautionary language, as it warns
   investors of the very harms NCL suffered as a result of the Covid-19 pandemic.
          Alternatively, the Plaintiff argues that the safe harbors do not apply
   because he has alleged that the statements were false when they were made. A
   defendant is entitled to protection under the PSLRA’s safe harbor provisions if
   the plaintiff fails to prove that the forward-looking statement was made
   with actual knowledge that the statement was false. 15 U.S.C. § 78u–5(c)(1)(B).
   Having found that the challenged statements are protected by the cautionary
   language safe harbor, under which Defendants’ state of mind is irrelevant, the
   Court need not consider whether these same statements are protected by the
   failure to plead actual falsity. In re Royal Caribbean Cruises Ltd. Sec. Litig.,
   2013 WL 3295951, at *16.

            C. The Plaintiff Fails to Plead Scienter

          The PSLRA requires plaintiffs to “state with particularity facts giving rise
   to a strong inference that the defendant acted with the required state of mind.”
   15 U.S.C. § 78u–4(b)(2). A “strong inference” of scienter under the PSLRA “must
   be more than merely plausible or reasonable—it must be cogent and at least as
   compelling as any opposing inference of nonfraudulent intent.” In re KLX, Inc.
   Sec. Litig., 232 F. Supp. 3d 1269, 1281 (S.D. Fla. 2017) (Rosenberg, J.);
   Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 324 (2007) (“Yet the
   inference of scienter must be more than merely “reasonable” or “permissible”—
   it must be cogent and compelling, thus strong in light of other explanations.”)
   Under the PSLRA, a complaint will survive a motion to dismiss, only if a
   reasonable person would, not just could, deem the inference of scienter cogent
   and as compelling as any opposing inference one could draw from the facts
   alleged. In re KLX, Inc. Sec. Litig., 232 F. Supp. 3d at 1281 (citing Brophy v.
   Jiangbo Pharm., Inc., 781 F.3d 1296, 1302 (11th Cir. 2015)). Stated differently,
   in order to sufficiently allege scienter, a plaintiff must allege facts from which a
   reasonable person would infer that it is at least as likely as not that the
   individual high-ranking defendants either orchestrated the alleged fraud (and
   thus always knew about it), learned about the alleged fraud, or were otherwise
   severely reckless in not learning of the alleged fraud when they made the
   purportedly false or misleading statements. Thorpe, 2014 WL 11961964, at *15
   (S.D. Fla. Dec. 23, 2014). Additionally, the “complaint must allege facts
   supporting a strong inference of scienter for each defendant with respect to
   each violation.” Mizzaro, 544 F.3d at 1238. Thus, the group pleading doctrine
Case 1:20-cv-21107-RNS Document 72 Entered on FLSD Docket 04/12/2021 Page 13 of 15




   does not apply to the PSLRA’s scienter requirements. Thorpe, 2014 WL
   11961964, at *16.
          The Defendants move to dismiss because the Plaintiff has not alleged
   sufficient facts that each of the Defendants acted with scienter or an intent to
   deceive. (ECF No. 60 at 24.) Of course, the Plaintiff argues that he did. The
   Plaintiff relies on the following allegations: (1) that NCL’s revenue is primarily
   based on customer bookings, which exclusively relies on a market-to-fill
   strategy (ECF No. 56 ¶¶ 36-37, 44-47, 124-125); (2) Defendants Del Rio and
   Kempa were top NCL executives (Id. ¶¶ 5, 28); (3) NCL sales force, including
   Bob Becker, created the one-line statements that make up the deceptive sales
   campaign and Becker reported to Sommer who reported directly to Del Rio (Id.
   ¶¶ 18, 62, 78); (4) under the direction of Becker and other sales managers,
   NCL’s sales personnel were directed to use one-line statements to assuage
   customer concerns over Covid-19 (Id. ¶ 11.); (5) Becker wrote an email copying
   Sommer stating that “no one cares about the Coronavirus” and adding that
   “this is where we turn it up, for every cancellation you get, work harder for
   your next 3 bookings,” (Id. ¶¶ 18, 61); and (6) Becker left the company after
   various publications published articles exposing his deceptive marketing
   technique (Id. ¶ 18.)
          The Court finds that the Plaintiff’s allegations with respect to scienter are
   insufficient to survive the subject motion to dismiss. Although the Plaintiff’s
   allegations, if accepted as true as the Court must, demonstrate a troublesome
   and widespread scheme to minimize the effects of Covid-19 in order to avoid
   cancellations and drive bookings, the allegations are insufficient to show that
   the Defendants had the requisite intent to deceive or defraud. Mizzaro, 544
   F.3d at 1247.
          For example, the Plaintiff argues that Del Rio and Kempa’s positions in
   the company constitute a strong inference that they knew of the deceptive
   marketing scheme. (ECF No. 68 at 22.) However, scienter cannot be inferred
   solely on a defendant’s position. Thorpe, 2014 WL 11961964, at *17 (finding
   that defendant’s position as chief executive officer, alone, was insufficient to
   establish a finding of scienter); Durgin v. Mon, 415 F. App’x 161, 165 (11th Cir.
   2011) (recognizing that defendants’ positions in the company was not evidence
   that defendants knew of the alleged fraud and therefore, could not support a
   finding of scienter).
          Next, the Plaintiff argues that internal emails, meetings, and
   whistleblower accounts make it clear that the marketing scheme was
   implemented from the “top down,” meaning that Del Rio and Kempa were
   aware of the deceptive marketing strategies. (ECF No. 68 at 24.) However, there
   are no claimed emails or communications from any of the individual
Case 1:20-cv-21107-RNS Document 72 Entered on FLSD Docket 04/12/2021 Page 14 of 15




   defendants expressly ordering sales employees to use the one-line statements
   or participate in any other type of deceptive scheme. Mizzaro, 544 F.3d at
   1248. Indeed, none of the articles reporting on the whistleblower’s account
   provided the identity of the executives who disseminated the one-line
   statements and only mentioned Sommer has having knowledge of Becker’s
   email communicating that “no one cares about the Coronavirus.” Id. That alone
   does not amount to a strong inference that any of the Defendants acted with
   scienter. Id. at 1247-48.
          Notwithstanding, the lack of direct evidence connecting Del Rio and
   Kempa to the alleged fraud is not fatal because the Plaintiff may create a strong
   inference of scienter through circumstantial evidence alone. Id. Thus, the issue
   before the Court is whether based on the allegations in the amended complaint,
   a reasonable person would infer that there was at least a fifty-fifty chance that
   the individual defendants knew about the alleged fraud or were severely
   reckless in not knowing about it based on the nature and duration of the
   alleged fraud before the Class Period. In short, no.
          The amended complaint does not allege when deceptive marketing
   strategy commenced. At best, the complaint alleges that the scheme began
   sometime before the New Times Article was published on March 11, 2020. This
   deficiency is further exacerbated by the fact that the amended complaint does
   not cite the actual communication directing sales employees to use the scripted
   statements. Instead, the amended complaint relies on the reports of three
   different publications—none of which identify who created the one-line
   statements, who required their use, or which of individual defendants knew of
   their existence and use. The amended complaint vaguely alleges “Under the
   direction of the Company’s sales managers, including …Becker, Norwegian’s
   sales personnel were directed to like and mislead the Company’s customers in
   order to protect its bookings and combat the negative financial effects of Covid-
   19 on the company. Specifically, the Company’s sales force was provided with
   canned response and one-liners and were instructed to… ‘not use these unless
   the coronavirus is brought up.’” (ECF No. 56 ¶ 11.) Even assuming without
   deciding that Becker created the one-liners and led the deceptive marketing
   strategy, the amended complaint has not alleged sufficient facts impute that
   knowledge on the Defendants under the circumstances. Mizzaro, 544 F.3d at
   1254.
          Moreover, the alleged fraudulent marketing scheme is fairly simple: ease
   consumer concerns about Covid-19 and increase bookings by using scripted
   one-line statements regarding the dangers and impact of the virus. This
   marketing strategy plainly did not require the participating of upper
   management, let alone the CEO or CFO of the company. Mizzaro, 544 F.3d at
Case 1:20-cv-21107-RNS Document 72 Entered on FLSD Docket 04/12/2021 Page 15 of 15




   1249. “The more complex an idea, the less likely it is that many people will
   stumble onto it simultaneously. So if the fraud alleged here were complex, then
   it would be more likely that it originated from one or a few persons at the top …
   as opposed to a number of store managers devising the scheme themselves.”
   Id. The most plausible inference to draw from the amended complaint is that
   the deceptive marketing scheme began at the sales level in response to
   pressure to increase bookings. Id. at 1251. Indeed, the amended complaint
   alleges as much: “According to the Company whistleblower, sales personnel,
   who were concerned about meeting sales quotas, losing previously earned
   commissions, being put on a personal improvement plan, or being fired, felt
   ‘pressured to persuade customers not to cancel their trips.’” (ECF No. 56 ¶ 74.)
         Moreover, even if the individual defendants did not arrange the
   marketing scheme, it is possible they could have learned about it sometime
   before the Class Period, which would have made their challenged statements
   misleading and false. However, the amended complaint makes little effort to
   explain how Del Rio or Kempa would have learned of the scheme apart from
   relying on their executive position or that they supervised Becker’s direct
   superior. Mizzaro, 544 F.3d at 1250-51; Thorpe, 2014 WL 11961964, at *17.

      B. Section 20(a) Claim

         Because the viability of a Section 20(a) claim is dependent on the
   successful pleading of a primary violation under Section 10(a) of the Exchange
   Act. Mizzaro, 544 F.3d at 1237. “Therefore, the pivotal issue in this case [is]
   whether [Plaintiffs] have adequately pleaded a violation of § 10(b) and Rule
   10b–5.” Id. As the Court has determined Plaintiff has not adequately pled his
   substantive securities allegations, the secondary liability claim is also properly
   dismissed.

      5. Conclusion

          For the reasons discussed above, the Defendants’ motion to dismiss is
   granted. (ECF No. 60.) The Plaintiff did not seek leave to amend in its
   response in opposition, nor has he filed a motion to that effect since the filing
   of the subject motion. Accordingly, the Clerk is directed to close this case and
   deny any pending motions as moot.
          Done and ordered at Miami, Florida, on April 10, 2021.

                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
